Citation Nr: 0936297	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus with diabetic retinopathy.

2.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the right upper extremity.

3.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1983 to July 
1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied entitlement to the 
benefits currently sought on appeal.

The issues of increased ratings for the Veteran's diabetic 
neuropathy of the right upper extremity and bilateral lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On May 20, 2008, prior to the promulgation of a decision in 
the appeal, the appellant and his authorized representative 
requested to withdraw the appeal as to the issue of an 
increased rating for diabetes mellitus with retinopathy only. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met 
pertaining to the issue of a rating in excess of 40 percent 
for diabetes mellitus with diabetic retinopathy.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is 
deemed to be a withdrawal of the Notice of Disagreement and, 
if filed, the Substantive Appeal.  38 C.F.R. § 20.204 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id. 

On May 20, 2008, prior to the promulgation of a decision in 
this appeal, VA received written notification from the 
Veteran and his representative that the Veteran understood 
the requirements for a rating in excess of 40 percent for 
diabetes mellitus with diabetic retinopathy, and as such 
wished to withdraw the appeal as to this issue.  The Veteran 
wished to continue his perfected appeals as to increased 
ratings for diabetic neuropathy of the right upper and 
bilateral lower extremities secondary to his service-
connected diabetes.  See Withdrawal correspondence, May 2008.  

As the requirements for withdrawal of an appeal are met, the 
appeal regarding the issue of an increased rating for 
diabetes is withdrawn and there remains no allegation of 
error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is hereby dismissed.


ORDER

The appeal for a rating in excess of 40 percent for diabetes 
mellitus with diabetic retinopathy is dismissed.


REMAND

The Veteran perfected his appeals on a VA Form 9 submitted in 
June 2006.  On that form, the Veteran indicated his 
preference for a hearing to be held at a local VA office 
before a member of the Board.  Subsequently, in documents 
submitted in May 2008 the Veteran and his representative 
assert that the Veteran is awaiting an opportunity to provide 
testimony in support of his claims at a personal hearing 
before the Board.  

Where a Veteran expresses a desire to appear in person before 
the Board, he has the right to do so.  38 C.F.R. § 20.700 
(2008).  Therefore, as this Veteran has requested a hearing 
before the Board, and one has not yet been conducted, the RO 
must schedule such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
before a Veterans Law Judge (VLJ), at 
the RO, pursuant to his June 2006 
request.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008).  If the Veteran no 
longer desires the requested hearing, a 
signed writing to that effect must be 
placed in the claims file.

Thereafter, the case should be returned 
to the Board in accordance with 
appropriate procedures.  No action is 
required of the Veteran, or his 
representative, until further notice.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


